United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, ATLANTA
PERFORMANCE CLUSTER, North Metro, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-167
Issued: May 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 2, 2011 appellant filed a timely appeal from the August 9, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) terminating her
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective July 31, 2011 on the grounds that she had no
residuals of her May 26, 2006 work injury.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on May 26, 2006 appellant, then a 46-year-old mail handler,
sustained a right shoulder strain due to lifting heavy sacks of mail. She stopped work and
received compensation for periods of disability.
On June 2, 2010 OWCP asked Dr. Eddie L. Whitehead, an attending Board-certified
internist, to clarify a treatment note dated May 13, 2009, which indicated that appellant was able
to return to light-duty work, which accommodated her myalgias, lumbago and limb pain.
Dr. Whitehead had provided an opinion that her limitations from the May 26, 2006 work injury
were permanent. OWCP requested that he provide a clarification of appellant’s work
restrictions. In a June 15, 2010 work restriction report, Dr. Whitehead indicated that she was
able to work a six-hour day but had restrictions including no lifting of any kind during the
workday. On July 6, 2010 OWCP sent another letter to him asking for further clarification of his
June 15, 2010 work restrictions, but he did not respond to the request.
On October 12, 2010 Dr. Whitehead provided a narrative medical report in which he
stated that appellant had a herniated L3-4 disc and was in need of a lumbar laminectomy. He did
not mention her right shoulder strain.
OWCP referred appellant to Dr. Alexander N. Doman, a Board-certified orthopedic
surgeon, for a second opinion examination and an opinion regarding whether she continued to
have residuals of her May 26, 2006 right shoulder strain.
In an October 21, 2010 report, Dr. Doman concluded that appellant’s accepted right
shoulder strain had resolved. He stated that, upon examination, she had full range of motion of
the cervical spine and shoulders. Rotator cuff strength was preserved and deep tendon reflexes
were normal. Dr. Doman stated that there was no objective evidence of right shoulder injury and
that appellant’s work-related right shoulder condition resolved within six months of
May 26, 2006. He noted that her subjective complaints of pain with light pressure over the entire
right arm grossly outweighed the objective medical findings. Dr. Doman noted that the cervical
and lumbar conditions noted by Dr. Whitehead were not caused or aggravated by the May 26,
2006 work injury.
OWCP determined that a conflict in medical opinion arose between Dr. Whitehead and
Dr. Doman regarding whether appellant had residuals of her May 26, 2006 work injury. In order
to resolve this conflict, it referred her to Dr. Frederick Wener, a Board-certified orthopedic
surgeon, for an impartial medical examination and opinion on the matter.
In an April 4, 2011 report, Dr Wener provided a description of appellant’s factual and
medical history. He stated that, upon physical examination, she had full range of motion of both
shoulders. Appellant had almost a full range of motion of her cervical spine but complained of
some vague discomfort near extremes. Dr. Wener noted that her upper extremities appeared to
be neurologically intact and her reflexes were okay. Appellant did not complain of any tingling
in her arms. Dr. Wener concluded that the right shoulder strain she suffered on May 26, 2006
had resolved noting that the type of shoulder strain she suffered would usually resolve in six to
eight months. Appellant had good range of motion of her right shoulder and her subjective

2

complaints were somewhat outweighed by the objective findings on examination. Dr. Wener
noted that her low back and right leg problems were not related to the May 26, 2006 work injury
as these complaints did not arise until after May 26, 2006.2 He stated, “I believe that [appellant]
can work full duty with respect to the diagnosis of right shoulder strain.” In a work restriction
form, Dr. Wener advised that she could perform her regular work on a full-time basis without
restrictions. He stated, “full duty with respect to right shoulder.”
In a supplemental June 14, 2011 report, Dr. Wener opined that any possible aggravation
of appellant’s preexisting degenerative arthritis of the cervical spine had resolved. He also noted
that, although she had the condition of right carpal tunnel syndrome, it probably preexisted the
right shoulder strain and was not related to the accepted injury.
In a July 6, 2011 letter, OWCP advised appellant that it proposed to terminate her wageloss compensation and medical benefits because she ceased to have residuals of her May 26,
2006 work injury.3 It stated that the weight of the medical evidence rested with the wellrationalized opinion of Dr. Wener, the impartial medical specialist. OWCP provided appellant
30 days from the date of the letter to submit evidence or argument challenging the proposed
termination. Appellant did not respond.
In an August 9, 2011 decision, OWCP terminated appellant’s compensation effective
July 31, 2011 finding that she had no residuals of her May 26, 2006 work injury.
LEGAL PRECEDENT
Once OWCP has accepted a claim it has the burden of justifying termination or
modification of compensation benefits.4 It may not terminate compensation without establishing
that the disability ceased or that it was no longer related to the employment.5 OWCP’s burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.6
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”7 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
2

Dr. Wener also indicated that appellant “probably had temporary aggravation of her mild cervical degenerative
disc.”
3

OWCP initially produced a June 22, 2011 letter of proposed termination but sent it to an incorrect address as
appellant had moved. It sent the July 6, 2011 letter to her new address of record and she advised OWCP that she
had received the letter.
4

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

5

Id.

6

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

7

5 U.S.C. § 8123(a).

3

referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.8
ANALYSIS
OWCP accepted that on May 26, 2006 appellant sustained a right shoulder strain due to
lifting heavy sacks of mail. Appellant stopped work and received compensation for periods of
disability. OWCP terminated her wage-loss compensation and medical benefits effective
July 31, 2011 based on the opinion of Dr. Wener, a Board-certified orthopedic surgeon, who
served as an impartial medical specialist.
OWCP properly determined that there was a conflict in the medical opinion evidence
between Dr. Doman, a Board-certified orthopedic surgeon serving as an OWCP referral
physician, and Dr. Whitehead, an attending Board-certified internist, on the issue of whether
appellant continued to have residuals of the May 26, 2006 work injury.9 In order to resolve the
conflict, OWCP properly referred her, pursuant to section 8123(a) of FECA, to Dr. Wener, for an
impartial medical examination and an opinion on the matter.10
The Board finds that the weight of the medical evidence is represented by the thorough,
well-rationalized opinion of Dr. Wener, the impartial medical specialist selected to resolve the
conflict in the medical opinion.11 The April 4 and June 14, 2011 reports of Dr. Wener establish
that appellant had no residuals of her May 26, 2006 work injury after July 31, 2011.
Upon physical examination, Dr. Wener found that appellant had full range of motion of
both shoulders and that her upper extremities were neurologically intact. He concluded that the
right shoulder strain she sustained on May 26, 2006 had resolved. Dr. Wener further advised
that appellant’s low back and right leg problems were not related to the May 26, 2006 work
injury as these complaints did not arise until after May 26, 2006. He found that she could work
full duty with respect to the diagnosis of right shoulder strain. In a June 14, 2011 report,
Dr. Wener further opined that appellant did not have any work-related cervical or right carpal
tunnel condition due to the accepted injury.
The Board has carefully reviewed the opinion of Dr. Wener and finds that it has
reliability, probative value and convincing quality with respect to the physicians conclusions
regarding the issue of the present case. Dr. Wener provided a thorough factual and medical
history and accurately summarized the relevant medical evidence.12 He provided medical
8

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

9

In an October 21, 2010 report, Dr. Doman concluded that appellant’s accepted work injury of right shoulder
strain had resolved. In contrast, Dr. Whitehead indicated that she had permanent work restrictions due to her
May 26, 2006 work injury.
10

See supra note 7.

11

See supra note 8.

12

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

4

rationale for his opinion by explaining that the type of shoulder strain appellant suffered on
May 26, 2006 would usually resolve in six to eight months. Dr. Wener noted that she had good
range of motion of her right shoulder and indicated that her subjective complaints were
outweighed by the objective findings on examination which did not show any current right
shoulder strain. He further explained that appellant’s cervical, right carpal tunnel, back and right
leg problems were not related to the May 26, 2006 work injury.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective July 31, 2011 on the grounds that she had no
residuals of her May 26, 2006 work injury after that date.
ORDER
IT IS HEREBY ORDERED THAT the August 9, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

